DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Claim(s) 1, 3, 5-17, and 20 are presented for examination based on the amendment filed 7/12/2022.
Claim(s) 2, 4, 18-19 are cancelled.
Claim(s) 1, 17 and 20 are amended.
Rejection(s) under 35 USC 101 for claim(s) 1, 3-17 and 20 is withdrawn in view of their amendment and arguments presented by the applicant in remarks Pgs. 10-13 with support from the specification.
Rejection(s) under 35 USC 102/103 for claim(s) 1, 3, 6, 13,16-17 and 20 (under 35 USC 102) & 7-12 and 14-15 (under 35 USC 103) is withdrawn in view of their amendment to include allowable limitations presented in now cancelled claim 4.
Claim(s) 1, 3, 5-17, and 20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1, 3, 5-17, and 20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically as in representative claim 1 “…visualizing, by the one or more computing devices, the physics simulation data and the virtual environment; and for each of one or more iterations: receiving, by the one or more computing devices, data descriptive of a change to the virtual component; defining, by the one or more computing devices, a plurality of regions within the virtual environment, wherein the plurality of regions comprise at least a first region that contains a first subset of the plurality of cells and a second region that contains a second subset of the plurality of cells, and wherein the second region encompasses the first region[[;]], wherein, for each of the one or more iterations, defining, by the one or more computing devices, the plurality of regions within the virtual environment comprises: determining, by the one or more computing devices, an amount of compute resources that are currently available; and determining, by the one or more computing devices, at least a first size of the first region based at least in part on the amount of compute resources that are currently available; …advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region without generating updated physics simulation data for the second subset of cells included in the second region but not the first region; and visualizing, by the one or more computing devices, the updated physics simulation data and the virtual environment.”  as presented in independent claims 1, 17 and 20 of the instant application (as supported in specification e.g. ¶ [0023]-[0026], [0046], [0089]-[0103] and Figs. 3-5).
Prior Art of Record
The Prior art of reference Singh; Abhishek et al. (US PGPUB No. 20200302270) discloses building first and second simulation models of the architectural space ([0017]) and resource availability determination ([0023]-[0024][0059]. Singh does not explicitly teach a plurality of regions within the virtual environment, wherein the plurality of regions comprise at least a first region that contains a first subset of the plurality of cells and a second region that contains a second subset of the plurality of cells, and wherein the second region encompasses the first region, wherein, for each of the one or more iterations, defining, by the one or more computing devices, the plurality of regions within the virtual environment comprises: determining, by the one or more computing devices, an amount of compute resources that are currently available; and determining, by the one or more computing devices, at least a first size of the first region based at least in part on the amount of compute resources that are currently available. Further Singh is not directed to physics based simulation.
The Prior art of reference Negishi; Takanori et al. (US Patent No. 11295050) discloses the model information representing a shape of the article as elements and node points arranged at vertices of each element, among the elements, in form of an aggregation of the elements as a mesh, and used by the processor in a structural analysis of the article in a simulation space using a finite element method (FEM) based on the elements and the node points; simulating based on a generated FEM model of the article to analyze the model information based on the elements and the node points of the elements in the model information, according to at least one determination method, among a plurality of determination methods, to determine a degree of agglomeration of the model to determine a type of the shape of the article as corresponding to an agglomeration-type shape or a plate-rafter type shape as a property of simultaneous linear equations of a structural analysis solver executed by the processor in a structural analysis of the article in the simulation space using the FEM to determine displacements and stresses of the article; and selecting a direct method or an iterative method as an algorithm of the structural analysis solver to solve the simultaneous linear equations, the direct method or the iterative method being selected based on the determined degree of agglomeration of the model as the property of the simultaneous linear equations and a calculation resource including at least one calculation resource among a processor and a memory capacity available for the structural analysis solver based on an estimate of a scale of the model, to cause a reduction in computation time when performing the structural analysis subject to the calculation resource, resulting in reducing an analysis time period of the structural analysis solver. (See Claim 1 at least). Negishi does not explicitly teach a plurality of regions within the virtual environment, wherein the plurality of regions comprise at least a first region that contains a first subset of the plurality of cells and a second region that contains a second subset of the plurality of cells, and wherein the second region encompasses the first region, wherein, for each of the one or more iterations, defining, by the one or more computing devices, the plurality of regions within the virtual environment comprises: determining, by the one or more computing devices, an amount of compute resources that are currently available; and determining, by the one or more computing devices, at least a first size of the first region based at least in part on the amount of compute resources that are currently available.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147

/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, August 26, 2022